Citation Nr: 1630806	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-22 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to a rating in excess of 10 percent for right knee instability.

5.   Entitlement to a rating in excess of 10 percent for residuals of partial meniscectomy of the right knee.

6.   Entitlement to a rating in excess of 10 percent for hypertension.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction (also claimed as sexual dysfunction), to include as secondary to the service-connected disability of hypertension.

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pneumonia.

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for gout of both knees.

10.  Entitlement to service connection for erectile dysfunction (also claimed as sexual dysfunction), to include as secondary to the service-connected disability of hypertension.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran requested a hearing before a Veterans Law Judge.  The hearing was scheduled for September 2013, and the Veteran did not attend.  As the Veteran has not contacted VA with regard to a hearing since that time, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2015).

The issues of entitlement to increased ratings for the Veteran's spine and left and right knee disabilities, entitlement to service connection for erectile dysfunction and sleep apnea, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2006 rating decision denied a claim of entitlement to service connection for erectile dysfunction (also claimed as sexual dysfunction); the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence added to the record after the expiration of the appeal period following the June 2006 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for erectile dysfunction.

3.  An August 2001 rating decision denied a claim of entitlement to service connection for gout of both knees; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

4.  The evidence added to the record after the expiration of the appeal period following the August 2001 rating decision is either cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for gout of both knees. 

5.  An August 1993 rating decision denied a claim of entitlement to service connection for pneumonia; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

6.  The evidence added to the record after the expiration of the appeal period following the August 1993 rating decision is either cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for pneumonia.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction (also claimed as sexual dysfunction).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for gout of both knees.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for pneumonia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records, post-service VA and private treatment records, and records from the Social Security Administration (SSA).  In addition, the Veteran has been provided with the appropriate VA examination with regard to his erectile dysfunction claim.  

The Board acknowledges that the Veteran was not afforded a VA examination in relation to the claims for gout and pneumonia.  The RO declined to reopen these service connection claims, and the Board also does so below.  VA is not required to obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

II.  General Legal Criteria

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 
In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

III. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran is seeking to reopen previously denied claims seeking service connection for erectile dysfunction (also claimed as sexual dysfunction), gout of both knees, and pneumonia.  These claims were denied in June 2006, August 2001, and August 1993 rating decisions, respectively.  The Veteran did not appeal these decisions or submit new and material evidence within a year of the denial.  Therefore, the June 2006, August 2001, and August 1993 decisions became final.  

The claim of entitlement to service connection for sexual dysfunction was denied in a June 2006 rating decision.  The Veteran did not attend a scheduled VA examination for his sexual dysfunction claim in 2006, and, thus, there was no current diagnosis of record.  Newly received evidence, including the report of a November 2009 VA examination, reflects a diagnosis of erectile dysfunction.  Therefore, the Board determines that the evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.  The claim to reopen the claim of entitlement to service connection for erectile dysfunction (also claimed as sexual dysfunction) is granted.

With regard to the claims of entitlement to service connection for gout of both knees and pneumonia, the Board determines that new and material evidence has not been received.  The service connection claim for gout was denied in an August 2001 rating decision due to the lack of evidence of treatment for gout in service and of a nexus between a current disability and military service.  While the evidence received since August 2001 shows diagnosis and treatment for gout currently, it does not provide any new evidence relevant to the unestablished facts lacking in 2001, namely the presence of gout in service or a relationship between the Veteran's current disability and his military service.  

The claim for service connection for pneumonia was denied in August 1993 because the evidence did not show a current chronic disability or residuals that could be associated with the pneumonia documented in service treatment records.   The newly received evidence includes VA treatment notes dated in October 2003 that shows a diagnosis of acute bronchitis which the Veteran was concerned was pneumonia.  The Veteran did not appear for a scheduled x-ray, and he pursued no further treatment for any respiratory disability at that time.  In addition, current treatment evidence does not reflect that the Veteran has, or has had in the past, a chronic respiratory disability or any residuals of pneumonia.  Thus, the new evidence does not relate to an unestablished fact necessary to substantiate the claim, namely a chronic respiratory disability or residuals of the Veteran's in-service pneumonia.    

In light of the above analysis, the claims to reopen the previously denied claims seeking entitlement to service connection for gout of both knees and pneumonia are denied.


ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for erectile dysfunction (also claimed as sexual dysfunction), to include as secondary to the service-connected disability of hypertension, is granted.
As new and material evidence has not been received, reopening of the claim of entitlement to service connection for gout of both knees is denied.

As new and material evidence has not been received, reopening of the claim of entitlement to service connection for pneumonia is denied.


REMAND

With respect to the Veteran's increased rating claims for his spine and bilateral knee disabilities, the most recent VA examinations to assess their severity were conducted in November 2009, almost seven years ago.  The Board determines that these VA examinations are too remote in time to provide an adequate basis for ascertaining the current nature and severity of the Veteran's spine, left and right knee, and hypertension disabilities.  Further, in an October 2011 statement, the Veteran reported that his back and left and right knee disabilities had gotten worse.  Therefore, these claims are remanded so that additional VA examinations can be scheduled.  

As for the Veteran's claim of entitlement to service connection for erectile dysfunction, the Board determines that another VA opinion should be obtained.  The Veteran was afforded a VA examination in November 2009 to assess the etiology of his erectile dysfunction, particularly in relation to his service-connected hypertension.  The examiner opined that the Veteran's erectile dysfunction is not caused by or a result of the Veteran's hypertension or medication for hypertension.  The examiner's rationale was that the Veteran's hypertension medication was not known to cause erectile dysfunction, the erectile dysfunction pre-dated the prescription for anti-hypertensive medication (Lisinopril), and no clinical findings suggested that the Veteran's hypertension was responsible for his erectile dysfunction.  However, the record reflects that the Veteran has been prescribed a different blood pressure medication in the years since November 2009 and the question of aggravation of the disability by this medication needs to be addressed.  Further, the examiner did not elaborate on what about the clinical findings do not suggest a relationship between the erectile dysfunction and the hypertension or what clinical findings would be expected if there were a relationship.  For these reasons, the Board determines that the November 2009 VA opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's claim of entitlement to service connection for sleep apnea, the Veteran has not been provided a VA examination to ascertain the etiology of the disability.  The record reflects that he has a current diagnosis of sleep apnea, and in April 2012, the Veteran submitted a statement by his wife that detailed the Veteran's increased sleepiness and other effects that she observed during service and which may be attributable to sleep apnea.  Consequently, the Veteran should be afforded a VA examination to assess the etiology of his sleep apnea.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim of entitlement to TDIU, the claim was filed in March 2014 and denied in an April 2015 rating decision.  The Veteran filed a timely Notice of Disagreement in June 2015, but no Statement of the Case (SOC) has been issued.  Therefore, the issue is remanded so that the RO may respond to the Veteran with an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to assess the current nature and severity of his service-connected spine, left knee, and right knee disabilities. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.
The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposing joint should be documented if possible.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the severity of his hypertension and the etiology of his erectile dysfunction. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's erectile dysfunction as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder was caused or aggravated beyond normal progression by the Veteran's hypertension or hypertension medication? 
For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms he has experienced.  

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the etiology of his sleep apnea.

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's sleep apnea as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service.  

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service symptoms experienced during active service and since.  In addition, the examiner must consider the statement by the Veteran's wife submitted in April 2012.  

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5. Issue an SOC in response to the June 2015 NOD with the April 2015 denial of the claim of entitlement to TDIU. Inform the Veteran that if the claim is denied, a Substantive Appeal must be filed in order for the Board to review the appeal of the issue.

6. The RO or the AMC should also undertake any other development it determines to be warranted.
 
7. Then, the RO or the AMC should adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.



By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


